Case 2:20-cv-06558-NIQA Document1 Filed 12/31/20 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DAVID PERRY
1753 Bocawood Court

Trinity, FL 34655
Plaintiff

Vv.

UNUM LIFE INSURANCE
COMPANY OF AMERICA,
1000 Continental Drive
King of Prussia, PA 19406
Defendant : NO.:

COMPLAINT

NOW COMES, the Plaintiff, David Perry, by and through his Counsel, Pond,

Lehocky, LLP, and hereby complains of the above referenced Defendant, Unum Life

Insurance Company of America, (hereinafter referred to as “UNUM”), as follows:

I. STATEMENT OF JURISDICTION:

1. Jurisdiction is conferred upon this Honorable Court pursuant to 28

U.S.C. § 1331 and 29 U.S.C. § 1332(e). This Honorable Court has jurisdiction over

all issues raising a federal question and this instant matter involves a disability policy

issued to the Claimant through his Employer, thus it is governed by the Employee

Retirement Income Security Act of 1974 (ERISA) 29 U.S.C. § 1011, et seq.
Il. FACTS:

2. The Plaintiff, David Perry, is an adult and competent individual
Case 2:20-cv-06558-NIQA Document1 Filed 12/31/20 Page 2 of 5

with a physical address of 1753 Bocawood Court, Trinity, FL 34655.

3. The Defendant, UNUM, under information and belief, is a business
entity with a principal place of business located at 1000 Continental Drive, Suite 650,
King of Prussia, PA 19406 with a corporate headquarters located at 2211 Congress
Street, Portland, ME 04122.

4. | UNUMisa business entity, which issues disability insurance
policies which are governed by the Employee Retirement Insurance Security Act
(ERISA), 29 U.S.C. §1011, et seq.

5. Ona date certain, UNUM, issued a policy providing disability
insurance benefits under policy 137513 to the Plaintiff through the Plaintiffs
employer.

6. The policy of insurance aforementioned provided for an employee
benefit plan as defined and covered under the terms of ERISA.

7.  Atall times material and relevant hereto, all policy premiums due on
behalf of the Plaintiff under said policy were paid.

8. Atall times material and relevant hereto, the Plaintiff performed all
obligations required of him under said contract of insurance.

9. At all times material and relevant hereto, the Plaintiff was a qualified
participant in the employee benefit plan provided by UNUM to the Plaintiff's

employer through policy number 137513.
Case 2:20-cv-06558-NIQA Document1 Filed 12/31/20 Page 3 of 5

10. Ona date certain, the Plaintiff filed an application for long term
disability benefits with UNUM.

11. By correspondence , UNUM notified the Plaintiff that his claim was
denied.

12. The Plaintiff filed an administrative appeal and submitted additional
medical record in support of his claim.

13. By correspondence dated October 9, 2020, UNUM denied the
Plaintiff's administrative appeal and informed him of his right to bring a civil action
disputing the adverse benefit decision.

14. UNUM acted arbitrarily, capriciously and in a manner serving only
its own business interest when it denied the Plaintiff's claim for disability benefits.

15. The actions of UNUM in denying the Plaintiffs claim for disability
insurance benefits was arbitrary, capricious and was not made in good faith and made
in violation of 29 U.S.C. §1001, et seq.

16. The actions of UNUM in denying the Plaintiff's claim for disability
insurance benefits are contrary to the language of the policy in question.

17. The Plaintiff is entitled to disability insurance benefits under the
aforementioned policy as he has satisfied through medical evidence that he meets the
definition of disability under the policy of insurance.

18. The Plaintiff is entitled to recover the benefits due to him under the
Case 2:20-cv-06558-NIQA Document1 Filed 12/31/20 Page 4 of 5

aforementioned insurance policy in accordance with 29 U.S.C. §1132.
19. As adirect and proximate result of the actions of UNUM as herein
above more particularly described, the Plaintiff has been caused to incur attorneys’

fees in an amount not yet known.

20. Asadirect and proximate result of the actions of UNUM, the Plaintiff
has sustained damages in an amount not yet known to the Plaintiff; however, upon
information and belief, such damages will approximate the amount of benefits due
and owing to the Plaintiff from May 14, 2020 to the present and continuing into the
future.

WHEREFORE, the Plaintiff, David Perry, respectfully requests that judgment
be entered against UNUM as follows:

1. | Ordering UNUM to pay to the Plaintiff, David Perry, Long Term
disability insurance benefits from May 14, 2020 to the present and
continuing into the future as provided for in the policy of insurance;

2. Awarding the Plaintiff, David Perry, prejudgment interest on the award
until the date of judgment;

3. Awarding the Plaintiffs attorney’s fees, court costs and other reasonable
costs incurred for the prosecution of the instant action;

4. Granting such other and further relief as the Court may deem just and

proper.
Case 2:20-cv-06558-NIQA Document1 Filed 12/31/20 Page 5 of 5

BY:

RESPECTFULLY SUBMITTED,

Met ME

Michael J. Parker, Esquire
PA Bar ID No.: 93024

Pond, Lehocky, LLP.

One Commerce Square

2005 Market Street

18" Floor

Philadelphia, PA 19103
(215)568-7500
Mparker@disabilityjustice.com
